MEMORANDUM **
Robin Lorenzo Thomas, an Arizona state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials violated his Eighth, Fourteenth, and First Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to follow a court order, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), and the denial of a motion to reopen the judgment, Weeks v. Bayer, 246 F.3d 1231, 1234 (9th Cir.2001). We affirm.
*607The district court did not abuse its discretion by dismissing Thomas’ action for failure to comply with its order to file an amended complaint where Thomas did not respond to the order for almost three months after receiving it. See Pagtalunan, 291 F.3d at 642-43.
The district court did not abuse its discretion by declining to reopen or reconsider the judgment because Thomas did not demonstrate grounds for relief. See School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993) (describing elements of relief under Fed.R.Civ.P. 59(e) and 60(b)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.